


EXHIBIT 10.2
CONSULTING AGREEMENT
CONSULTING AGREEMENT (this “Agreement”), dated as of 1 October, 2013 between
Verint Systems UK Limited (the “Company”), and David Parcell (“Consultant”).
WHEREAS, the Company desires to engage Consultant, and Consultant desires to be
engaged, as a consultant of the Company on the terms and conditions set forth
below.
NOW, THEREFORE, the Company and Consultant hereby agree as follows:
1.Consulting Period. The Company shall retain Consultant’s services, and
Consultant shall serve the Company and its “Affiliates” (which shall mean any
direct or indirect holding company of the Company or any subsidiary of any such
holding company or the Company, where “holding company” and “subsidiary” shall
have the meanings set out in Sections 548, 1159 and 1162 of the Companies Act
2006), as a consultant for a period commencing on the date hereof and continuing
until 30 June 2014, unless earlier terminated in accordance with Section 5 (the
“Consulting Period”).
2.Services.
(a)    During the Consulting Period, Consultant will make himself available to
perform consulting services on an as-need basis, as requested by the Company
(the “Services”), for 32 hours each calendar month (pro-rated for partial months
from the date of this Agreement). The Services may be assigned only by the
President of EIS or VIS. The Services shall be performed during regular business
hours at locations as are reasonably requested by the Company. Consultant will
be entitled during the Consulting Period to undertake employment and to engage
in other business and other activities, subject to compliance with the terms and
conditions of this Agreement and restrictive covenants under other applicable
agreements, provided that such employment or business or other activities do not
affect Consultant’s ability to perform the Services in accordance with the terms
hereof. For the avoidance of doubt, provided such activities do not breach other
provisions of this Agreement (or any other agreement with the Company), the
Consultant shall be permitted to conduct such activities with clients, customers
and supplier of the Company but shall notify the President of EIS or VIS in
advance of any such dealings.
(b)    Consultant acknowledges and agrees that the Company has engaged him as a
Consultant specifically for his own personal knowledge of and experience with
the business of the Company and/or its affiliates and as such, the Consultant
may not substitute others in his capacity in the performance of the Services or
otherwise assign or delegate his duties hereunder other than as provided in
Section 12.
(c)    Consultant will at all times during the Consulting Period discharge all
his duties and responsibilities conscientiously, in good faith and to the best
of his ability, giving to

1

--------------------------------------------------------------------------------



the Company the full benefit of his knowledge, expertise, skill and judgment.
Consultant will at all times in the performance of the Services observe and
comply with all rules and regulations of the Company and all directives,
instructions or other actions of the Company, provided that such compliance does
not jeopardize or otherwise alter Consultant's status as an independent
contractor.
(d)    During the Consulting Period, Consultant will not perform services for
any person or legal entity that competes with the Company or its Affiliates.
3.    Compensation; Expenses.
(a)    During the Consulting Period, the Company shall pay Consultant a
consulting fee of £110 per hour for the performance of the Services.
(b)    Provided that Consultant provides the services hereunder for at least 32
hours each month, his Verint Systems Inc. equity awards will continue to vest
and his vested stock options will remain exercisable in accordance with the
rules of the applicable Verint Systems Inc. equity plans and the applicable
award documentation.
(c)    During the Consulting Period, Consultant shall be reimbursed for all
reasonable travel and other reasonable business expenses incurred by Consultant
in connection with the performance of the Services (but not for travel from the
Consultant’s home to the Company). All such expenses must be approved in advance
in writing by the Company.
(d)    Consultant will submit invoices monthly in respect of the consulting fee
and reimbursable expenses, together with receipts, vouchers and other evidence
to substantiate the expenses incurred by Consultant in the performance of the
Services. Payment of the consulting fee and reimbursement of substantiated
expenses will be made within 30 days after receipt of an invoice.
4.    Independent Contractor Status. The parties acknowledge that Consultant
will not be treated as an employee but rather as a consultant and independent
contractor. As such, Consultant shall pay all estimated and other applicable
taxes due to any taxing authorities, and the Company will not withhold any taxes
from the amounts due to Consultant pursuant to this Agreement. During the
Consulting Period, Consultant will not have any authority to bind the Company
and will not hold himself out as having such authority. Consultant agrees to
indemnify and keep indemnified the Company and its Affiliates in respect of any
tax or other levy which any responsible taxing authority requires the Company or
its Affiliates to pay in respect of fees payable under this Agreement.
Consultant agrees that any sum so levied may be withheld from any sums otherwise
due to him from the Company.
5.    Termination of Consulting Status.
(a)    This Agreement will terminate at the end of the Consulting Period save
that either Consultant or the Company may terminate this Agreement at any time
where the other party shall be in fundamental breach of contract after having
given the party in breach due notice

2

--------------------------------------------------------------------------------



of the alleged breach and a period of not less than 10 business days to allow
such party the opportunity to remedy such breach. Upon the termination of this
Agreement by either party in accordance with the above, the Company shall have
no further obligation to Consultant under this Agreement except to distribute to
Consultant any earned and unpaid consulting fee and reimbursable expenses up to
the effective date of termination. The Company may terminate this Agreement
where the Consultant shall be in material breach of the Settlement Agreement
with the Company dated 30 September, 2013.
6.    Confidentiality.
(a)    Consultant covenants and agrees that Consultant will not (whether during
or after the Consulting Period), except as required by law or in the performance
of Consultant’s obligations to the Company (or its Affiliates) hereunder or with
the Company’s prior written consent, directly or indirectly, disclose any secret
or confidential information that he may learn or has learned by reason of his
association with the Company or its Affiliates, or use any such information to
the detriment of the Company or its Affiliates.
(b)    The term “confidential information” as used herein means information not
previously disclosed to the public by the Company’s (or an Affiliate’s)
management or otherwise generally known to the public with respect to the
Company’s finances, services, operational procedures, strategies, products,
proprietary information, intellectual property, customer and vendor lists,
business plans, prospects or opportunities.
(c)    Consultant confirms that all confidential information is the exclusive
property of the Company or its Affiliates. All business records, including, but
not limited to, papers and documents kept or made by Consultant relating to the
business of the Company or its Affiliates shall be and remain the property of
the Company or its Affiliates during the Consulting Period and at all times
thereafter. Upon the termination of this Agreement or upon the request of the
Company at any time, Consultant shall promptly deliver to the Company, and shall
retain no copies of, any written materials, records and documents made by
Consultant or coming into his possession concerning the business or affairs of
the Company or its Affiliates other than personal calendars, notes or
correspondence of Consultant not containing proprietary information relating to
such business or affairs.
(d)    Consultant acknowledges that a breach of any of the covenants contained
in this Section 6 may result in irreparable injury to the Company or an
Affiliate for which there is no adequate remedy of law, and that, in the event
of such a breach, the Company and its Affiliates shall be entitled to seek a
temporary restraining order and/or a preliminary or permanent injunction
restraining Consultant from engaging in activities prohibited by this Section 6
or such other relief as may be required to specifically enforce any of the
covenants in this Section 6.
7.    Inventions and Ideas.

3

--------------------------------------------------------------------------------



(a)    Although the primary purpose of the Services are to transition
Consultant’s knowledge, any Inventions (as defined below) which do result from
the provision of the Services shall be “works made for hire” belonging solely to
the Company and, to the extent that such Inventions may not be considered “works
made for hire” under applicable law, Consultant hereby assigns all right, title
and interest in and to any such Inventions to the Company without further
consideration. Because of the difficulty in establishing the exact date on which
an invention was made, items which by their nature would come under the
definition of “Inventions” but for the fact that Consultant was no longer in the
service of the Company at the time the Company became aware of such item will be
presumed to be “Inventions” for purposes of this Agreement if they relate to the
Company’s or its Affiliates’ business and are developed, put into practice or
otherwise exploited by Consultant within one year after the termination of the
Services hereunder, unless Consultant can prove that such presumption is
incorrect.
(b)    “Inventions” shall mean: inventions, creations, original works of
authorship, developments, improvements, know-how, plans, processes, strategies,
and trade secrets (including, without limitation, all ideas, processes,
software, algorithms, designs, technical or business plans, formulas and
discoveries), whether or not subject to intellectual property protection, made
in contemplation of the business of the Company or its Affiliates (including,
without limitation, any and all intellectual property rights therein), which
Consultant may solely or jointly have conceived or develop or reduced to
practice, or caused to be conceived or developed or reduced to practice, during
the Consulting Period.
8.    Restrictions post-termination
Consultant will have access to key clients of the Company and its Affiliates in
the course of providing the Services hereunder. Consultant therefore undertakes
with the Company that for the period of 12 (twelve) months after the termination
of this Agreement and whether on his own behalf or for any other person, firm or
company, he will not (except with the prior written consent of the Company):
(A)
in competition with the Company directly or indirectly entice, solicit or
endeavour to entice or solicit away from the Company or an Affiliate the
business of any person, firm or company who at anytime during the period of 12
months preceding the date of such termination was a customer of the Company or
Affiliate and with whom Consultant had significant contact; and/or

(B)
in competition with the Company directly or indirectly deal with or accept
business from any person, firm or company who at anytime during the period of 12
months preceding the date of such termination was a customer of the Company or
Affiliate and with whom Consultant had significant contact,

And for the purposes of this Section 8, "customer" shall include any third party
with whom the Company or Affiliate was (during the said period of 12 months) in
negotiation in respect of the provision of goods or services or to whom the
Company or an Affiliate (during the said period) made or had been requested to
make an offer to provide goods or services. The

4

--------------------------------------------------------------------------------



restrictions set out in this clause 8 shall not prevent Consultant from
soliciting or dealing with customers for a purpose not connected with or not in
competition with the business of the Company or an Affiliate.
9.    Cooperation. Notwithstanding any termination of this Agreement, Consultant
shall provide such reasonable cooperation as the Company may request in
connection with any litigation, disputes or otherwise to which the Company or
any of its Affiliates may be a party; provided, however, the Company shall
reimburse Consultant for all reasonable travel expenses associated with
Consultant’s cooperation as requested by the Company. Further, Consultant shall
ensure that the Company has possession of any and all documents, files, records,
materials or otherwise, whether electronic or paper, irrespective of the media,
related to any current litigation to which the Company or any of its Affiliates
is a party.
10.    Indemnification. The Consultant will indemnify and hold harmless the
Company and its Affiliates, and all of their respective officers, directors,
employees, and shareholders from and against any and all claims, losses, costs,
liabilities and expenses (including without limitation reasonable attorney’s
fees) in connection with any third party claim or proceeding arising, in whole
or in part, from Consultant’s performance of the Services under this Agreement.
11.    Representations and Warranties of Consultant. Consultant represents and
warrants that: (i) the execution and delivery of this Agreement and the
fulfillment of the terms hereof will not constitute a default under or breach of
any agreement or other instrument to which Consultant is a party or by which
Consultant is bound, including without limitation, any confidentiality or
non-competition agreement, nor will it require the consent of any person or
entity, and (ii) Consultant shall not utilize during the provision of the
Services any proprietary or confidential information of any third party.
12.    Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given when delivered personally or by telecopier, or
three days after being mailed by registered or certified mail (return receipt
requested), if to the Company, at 330 South Service Road, Melville, NY 11747,
Attention: Chief Legal Officer, and, if to Consultant, at the address listed on
the signature page hereto.
13.    Miscellaneous. No change, amendment or modification of this Agreement
shall be effective unless made in writing and signed by all parties. Headings
used in this Agreement are for convenience only and have no substantive import.
This Agreement shall be construed and enforced in accordance with, the laws of
England. If any provisions hereof shall be determined to be invalid or
unenforceable in any respect, such determination shall not affect such provision
in any other respect or any other provision of this Agreement which shall remain
in full force and effect. This Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective heirs, personal
representatives, successors and assigns; provided, however, that the rights,
duties and obligations of Consultant under this Agreement may not be assigned by
Consultant to any third party without the prior written consent of the Company.
This Agreement may be executed in one or more counterparts, all of which will be
considered one and the same agreement. Nothing in this Agreement affects the
effect or enforceability of any of Consultant’s

5

--------------------------------------------------------------------------------



obligations under any other agreement between Consultant and the Company (or its
Affiliates) which shall continue to be in full force and effect. The Company is
entering into this Agreement on its own behalf and on behalf of each Affiliate.
Each Affiliate may enforce any provision in this Agreement of which it is a
beneficiary as if it were a party to it.


[Signature Page Follows]

6

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Consulting Agreement
as of the date first written above.
VERINT SYSTEMS UK LIMITED
By: /s/ Peter Fante    
Name: Peter Fante
Title: Director
Consultant:
Signature:   /s/ David Parcell    
Name: David Parcell
Date: 30th September 2013
Address:
     [REDACTED]        
     [REDACTED]        
     [REDACTED]        
Phone: [REDACTED]
Fax: [REDACTED]
Email: [REDACTED]





7